[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Re: Apportionment Complainant's Motion to Dismiss #129
In the above matter, the court finds that the apportionment defendant, Judith Kennedy, was served with process within the 120 day time frame by virtue of the amending of the return date authorized by this court,White, J. The amended pleading was served upon the defendant, as prescribed by General Statutes § 52-72 (b), the purpose of which is to notify the defendant and commence the appropriate time frames running for responsive pleadings.
Accordingly, the court finds that the file and the record to date disclose no prejudice to the defendant; therefore, the defendant's motion to dismiss #129, is denied.
  __________________ Comerford, J.
CT Page 12186